 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Jose Flores
 6
                             UNITED STATES DISTRICT COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA
                                   WESTERN DIVISION
 8
 9   JOSE FLORES,                          )       CASE NO. CV 19-05048-SHK
                                           )
10                  Plaintiff,             )       [PROPOSED] ORDER
                                           )       AWARDING ATTORNEY’S
11             v.                          )       FEES AND COSTS PURSUANT
                                           )       TO THE EQUAL ACCESS TO
12                                         )       JUSTICE ACT, 28 U.S.C.
     ANDREW M. SAUL,                       )       § 2412(d)
13   COMMISSIONER OF SOCIAL                )
     SECURITY,                             )
14                                         )
                    Defendant.             )
15                                         )
16
17       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
18   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
19   Justice Act in the amount of TWO-THOUSAND NINE-HUNDRED DOLLARS
20   and NO CENTS ($2,900.00), subject to the terms of the Stipulation.
21   Dated: February 21, 2020
22                               __________________________________________
                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                               1
